



EXHIBIT 10.2

AMENDMENT NO. 1
TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

                            THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) dated as of October 20, 2004,
is entered into among CONMED RECEIVABLES CORPORATION (“Seller”), CONMED
CORPORATION (“Parent”), as initial Servicer, FLEET NATIONAL BANK, a Bank of
America company (together with any other financial institution hereafter party
hereto, each a “Purchaser” and collectively, the “Purchasers”) and FLEET
NATIONAL BANK, a Bank of America company, as administrator for Purchasers (in
such capacity, the “Administrator”). Capitalized terms used herein without
definition shall have the meanings ascribed thereto in Appendix A of the
Receivables Purchase Agreement, referred to below.

PRELIMINARY STATEMENTS

                            A. Reference is made to that certain Amended and
Restated Receivables Purchase Agreement dated as of October 23, 2003 among
Seller, Parent, Purchasers and Administrator (as amended, restated, supplemented
or modified from time to time, the “Receivables Purchase Agreement”).

                            B. The parties hereto have agreed to amend certain
provisions of the Receivables Purchase Agreement upon the terms and conditions
set forth herein.

          SECTION 1. Amendment. The parties hereto hereby agree to amend the
Receivables Purchase Agreement to delete the definition of Commitment
Termination Date set forth in Appendix A of the Receivables Purchase Agreement
and substitute the following therefor:

 

“Commitment Termination Date” means October 21, 2005, as such date may be
extended from time to time with the consent of the parties to the Agreement.


          SECTION 2. Representations and Warranties. Each of the parties hereto
hereby represents and warrants to each other, as to itself that:

 

          (a) this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law; and


 

          (b) on the date hereof, before and after giving effect to this
Amendment, no Liquidation Event has occurred and is continuing.


--------------------------------------------------------------------------------




          SECTION 3. Reference to and Effect on the Transaction Documents.

 

          (a) Upon the effectiveness of this Amendment, (i) each reference in
the Receivables Purchase Agreement to “this Receivables Purchase Agreement”,
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the Receivables Purchase Agreement as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.


 

          (b) Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Receivables Purchase Agreement, of all
other Transaction Documents and any other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect and are hereby ratified and confirmed.


 

          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Seller, Parent,
Purchasers and Administrator under the Receivables Purchase Agreement or any
other Transaction Document or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, in each case except as specifically set forth herein.


          SECTION 4. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

          SECTION 5. GOVERNING LAW.

          THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

          SECTION 6. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

[Remainder of Page Deliberately Left Blank]

2

--------------------------------------------------------------------------------




                            IN WITNESS WHEREOF, the parties hereto have caused
this Amendment to be duly executed by their respective officers as of the date
first above written.

CONMED RECEIVABLES CORPORATION, as Seller  
  By: /s/ Robert D. Shallish, Jr.
————————————————
Name: Robert D. Shallish, Jr.
Title: Director



CONMED CORPORATION, as initial Servicer  
  By: /s/ Daniel S. Jonas
————————————————
Name: Daniel S. Jonas
Title: Vice President - Legal



FLEET NATIONAL BANK, a Bank of America company,
as Purchaser  
  By: /s/ Christopher Holmgren
————————————————
Name: Christopher Holmgren
Title: Senior Vice President



FLEET NATIONAL BANK, a Bank of America company,
as Administrator  
  By: /s/ Christopher Holmgren
————————————————
Name: Christopher Holmgren
Title: Senior Vice President


--------------------------------------------------------------------------------